

115 HR 551 IH: Care for All Act of 2017
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 551IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Fortenberry introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to permit insurers to offer catastrophic
			 coverage plans to anyone, and for other purposes.
	
 1.Short titleThis Act may be cited as the Care for All Act of 2017. 2.Permitting insurers to offer catastrophic coverage plans to anyone (a)In generalSection 1302(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(e)) is amended to read as follows:
				
 (e)Catastrophic planA health plan not providing a bronze, silver, gold, or platinum level of coverage shall be treated as meeting the requirements of subsection (d) with respect to any plan year if the plan provides—
 (1)except as provided in paragraph (2), the essential health benefits determined under subsection (b), except that the plan provides no benefits for any plan year until the individual has incurred cost-sharing expenses in an amount equal to the annual limitation in effect under subsection (c)(1) for the plan year (except as provided for in section 2713); and
 (2)coverage for at least three primary care visits.. (b)Conforming amendmentSection 1312(d)(3)(C) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(C)) is amended by striking , except that and all that follows through section 1302(e).
 (c)Effective dateThe amendments made by this section shall apply to coverage issued on or after the date of the enactment of this Act.
			